Title: To George Washington from James Gamble, 20 September 1794
From: Gamble, James
To: Washington, George


               
                  Sir
                  Western Teritory 20th Septr 1794
               
               Mr Ephraim Kimberly Obtained a resolution of Congress Last session in his favour Granting him Three hundred Acres of Land West of Ohio river being the Amount of his Military Warrent—the Said Kimberley has made a Survey Of the Same & as I am informed sends the plat forward in Order to Obtain a patant which Survey is made—much to the Injury of myself & others as I had Erected a Mill on the Lower side of Short Creek & said Kimberleys Land is on the Uper side the Mouth of sd Creek as your Honour will See by the plat the Shape of which will Shew for it Self being all Bottom & Little or no hill Land the Most South westward corner of said Survey is Where it takes in my Mill.
               Although I have no Legal Claim to the Land yet I flattered my self one Day or other to be Able to procure it from the person Who might get it but If said Kimberleys Survey is Establis<hed> As it now is run I shall not be Able to procure it I hope you Excellency will Consider my Case & restrict the sd Kimberly to Some reasonable Bounds as to his Survey I am your Humble Sert
               
                  James Gamble
               
            